DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 6-7 and 16-17, they depend from allowable claims 5 and 15, respectively. Therefore, claims 6-7 and 16-17 are also held allowable.


Claim Objections
Claim 19 is objected to because of the following informalities:  “The system of claim 37” should be: The system of claim 18. Since “marker messages” are initially introduced in dependent claim 18.  
Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,763,029 in view of Haberman et al. (Pub No US 2002/0013943). The claimed features of claim 2 and 13 of the instant application are already patented by claims 1-14 of U.S. Patent No. 8,763,029, except for in response to receiving the first transport stream: using a mapping table to select a private data stream associated with the television program; and processing metadata instructions included in the private data stream.
Nevertheless, in a similar field of endeavor Haberman discloses in response to receiving the first transport stream: using a mapping table (e.g. Program Map Table PMT) to select a private data stream associated with the television program (Paragraphs [0010] [0059] figure 9; adding a private descriptor to the PMT; and processing metadata instructions included in the private data stream (The Program Map Table, part of the PSI information) to signal the presence of personalized messages).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1-14 of U.S. Patent No. 8,763,029 by specifically providing the elements mentioned above, as taught by Haberman, for the predictable result of implementing reserved data in a content stream to effectively send instructions to the receiver devices on how and when to switch to the targeted advertisement stream.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 10-14, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haberman et al. (Pub No US 2002/0013943). Hereinafter, referenced as Haberman.

Regarding claim 2, Haberman discloses a method comprising: 
receiving, by a computing device (Figure 2; set top box 58), a first transport stream that includes a television program (Paragraphs [0012] [0072] [0073] figures 2 and 13; set top box 58 receives a first digital data stream, e.g. main channel program);
in response to receiving the first transport stream: using a mapping table (e.g. Program Map Table PMT) to select a private data stream associated with the television program (Paragraphs [0010] [0059] figure 9; adding a private descriptor to the PMT (The Program Map Table, part of the PSI information) to signal the presence of personalized messages),
processing, by the computing device, metadata instructions (e.g. personalized message) included in the private data stream to select from a second transport stream (e.g. second digital stream), a plurality of media segments relating to an addressable advertisement (Paragraphs [0010] [0059] figure 9; using a private descriptor of the Program Map table PMT to signal the presence of personalized messages, wherein the personalized messages includes switch times for the plurality of synchronized segments on a second digital stream);
and stitching, by the computing device, the plurality of media segments in a desired sequence to display the addressable advertisement based on timing instructions (e.g. switch times) included in the private data stream (Paragraphs [0010] [0012] [0087] figure 13; momentarily switch from a first digital data stream to a second digital data stream to play out a personalized message). 

Regarding claim 3, Haberman discloses the method of Claim 2; moreover, Haberman discloses processing, by the computing device, timeline instructions (e.g. switching times) included in the private data stream to determine a commercial break time period during which the addressable advertisement can be played (Paragraphs [0010] [0059] [0073] figures 9 and 13; using a private descriptor of the Program Map table PMT to signal the presence of personalized messages, wherein the personalized messages includes switch times for the plurality of synchronized segments).

Regarding claim 4, Haberman discloses the method of Claim 3; moreover, Haberman discloses that the commercial break time period occurs during a playing of the television program (Paragraphs [0014] [0073] figure 13; ads presented during a commercial break of the program).

Regarding claim 10, Haberman discloses the method of Claim 2; moreover, Haberman discloses that the media segments are selected from a group consisting of: audio segments, video segments, and data segments (paragraphs [0018] [0041]; e.g. audio, video, etc. segments).

Regarding claim 11, Haberman discloses the method of Claim 10; moreover, Haberman discloses that the stitching, of the plurality of media segments includes sequentially stitching a first video segment of the addressable advertisement to a second video segment of the addressable advertisement (Paragraphs [0010] [0012] [0087] figure 13; momentarily switch from a first digital data stream to a second digital data stream to play out a personalized message, wherein a personalized ads may comprise two slots 98 in the presentation of a content; paragraph [0073] figure 13). 

Regarding claim 12, Haberman discloses the method of Claim 10; moreover, Haberman discloses that the stitching, of the plurality of media segments includes sequentially stitching a video segment of the addressable advertisement to a corresponding audio segment of the addressable advertisement (Paragraphs [0010] [0012] [0087] figure 13; momentarily switch from a first digital data stream to a second digital data stream to play out a personalized message, wherein a personalized ads may comprise two slots 98 in the presentation of a content; paragraph [0073] figure 13. Wherein the personalized content segments may be audio, video, etc. segments; paragraphs [0018] [0041]).


Regarding claims 13, 14, 20 and 21, Haberman discloses all the limitations of claims 13, 14, 20 and 21; therefore, claims 13, 14, 20 and 21 are rejected for the same reasons stated in claims 2, 3, 11 and 12, respectively.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haberman in view of Des Jardins et al. (Pub No US 2019/0394112). Hereinafter, referenced as Des Jardins.

Regarding claim 8, Haberman discloses the method of Claim 2; moreover, Haberman discloses the second transport stream (Paragraphs [0010] [0012] [0087] figure 13; second digital data stream including targeted ads).
However, it is noted that Haberman is silent to explicitly disclose a plurality of marker messages inserted at a desired frequency into the transport stream.
Nevertheless, in a similar field of endeavor Des Jardins discloses a plurality of marker messages inserted at a desired frequency into the transport stream (Paragraphs [0042] [0044] [0045] figure 2; the dynamic content, e.g. targeted ads, may contain auditable event tags 202a, 202b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Haberman by specifically providing the elements mentioned above, as taught by Des Jardins, for the predictable result of allowing an auditing system to be able to bill advertisers for ads that were actually presented on the client device (Des Jardins – paragraph [0042]).

Regarding claim 9, Haberman and Des Jardins disclose the method of Claim 8; moreover, Haberman discloses that the metadata message further indicates the frequency associated with each media segment (Paragraphs [0010] [0059] figure 9; using a private descriptor of the Program Map table PMT to signal the presence of personalized messages. Wherein the switching between analog and digital channels to present the personalized ad may be performed by dual tuners seamlessly switching between channels, i.e. frequencies; paragraphs [0087] [0089]).
However, it is noted that Haberman is silent to explicitly disclose that the marker messages indicate a relative time position within a commercial break of the television program.
Nevertheless, in a similar field of endeavor Des Jardins discloses that the marker messages indicate a relative time position within a commercial break of the television program (Paragraphs [0049] [0083]; event information may include the relative timing of the advertising content).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Haberman by specifically providing the elements mentioned above, as taught by Des Jardins, for the predictable result of allowing an auditing system to be able to bill advertisers for ads that were actually presented on the client device (Des Jardins – paragraph [0042]).


Regarding claims 18 and 19, Haberman and Des Jardins disclose all the limitations of claims 18 and 19; therefore, claims 18 and 19 are rejected for the same reasons stated in claims 8 and 9, respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423